DUMBAULD, Senior District Judge,
concurring.
I would have been content to leave to the agency the evaluation of the weight of the evidence. However, I join in the Court’s judgment since it simply remands the case for further proceedings and does not preclude the agency from demonstrating more clearly on remand that its decision (awarding black lung benefits to a claimant working on the tipple of the coal mine rather than underground but obviously afflicted with some degree of obstructive ventilatory impairment) “really is supported by substantial evidence.”